DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 8, 9, and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Phillips et al (US 2017/0055007, hereafter Phillips) in view of Callway et al (US 2008/0225180, hereafter Callway).
As per claim 1, Phillips teaches a method for configuring transmission capacity carried-out by a streaming media server in communication with a set of client media receivers over a network, the method comprising:
establishing at the streaming media server a first and a second bandwidth capacity between the set of client media receivers comprising at least a first and a second client media receiver (¶ 33):
displaying in a user interface generated by the streaming media server, a set of display profiles identifying at least the first and second client media receivers comprising a first display profile for the first client media receiver and a second display profile for ABR stream delivery server 104 for dynamically segmenting an incoming media content stream at appropriate locations, e.g., based on stream access points (SAPs) and associated timing information, e.g., presentation and decoding timestamps (i.e., PTSs/DTSs), etc and ¶ 36: As will be seen below, by exploiting such principles, a suitable quality metric may be applied to a bandwidth management scheme as well as delivery of segments across a particular resolution class in order to achieve overall improvement in bandwidth management and QoS)
 receiving, by the user interface, user data by the streaming media server to determine by the streaming media server, a first allotted threshold of transmission capacity based on the display profile-based bandwidth allocation for the defined time of the first display profile for the first client media receiver and a second allotted threshold of transmission capacity based on the second display profile for the second client media receiver (¶ 34); and
displaying, in the user interface, combinations of first and second allotted thresholds of each client media receiver in the set of client media receivers for making up a total amount of transmission capacity that is currently available for segments of transmission capacity which are split between allotted thresholds of each client media receiver in the set of client media receivers that is in communication with the streaming media server (¶ 34).
However, Philips does not explicitly teach configuring a first display profile and a second display profile by a set of parameters comprising a first parameter relating to a display size, and a second parameter relating to a display resolution.

Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively to file to modify the invention of Phillips in view Callway.  The advantage is optimized videos streaming.
As per claim 2, Philips discloses the method of claim 1, further comprising:
changing, by using data received from the user interface, during a setup phase of the set of client receivers to determine a new device category, corresponding to at least one client media receiver, to construct by the streaming media server a display profile for a display device associated with at least one client media receiver (¶ 34).
Regarding claim 8 arguments analogous to those presented for claim 1 are applicable for claim 8.
Regarding claim 9 arguments analogous to those presented for claim 2 are applicable for claim 9.
Regarding claim 18 arguments analogous to those presented for claim 1 are applicable for claim 18.
As per claim 19, Phillips discloses the streaming media server of claim 18 wherein, when the computer- readable code is executed by the processor, the streaming media receiver further performs the operation of: receiving display data transmitted over a network from the client media receivers; and defining display profiles based on the display data received from the client media receivers (¶ 34).
claim 20, Phillips discloses the streaming media server of claim 19, further comprising establishing, at the streaming media server, first and second allotment threshold of bandwidth capacity based on whether a video stream contains three dimensional content (¶ 33, 34, 36, and 38).


Claim(s) 3 – 7 and 10 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Callway in further view of Yeung (US 2020/0057697).
As per claim 3, Phillips in view of Callway discloses the method of claim 2.
However, Phillips in view of Callway does not explicitly teach further comprising: retraining, by the user interface, data contained in a two dimensional table that stores client media receiver identifiers for each client media receiver to determine the new device category for the respective client media receiver, and to change the display profile associated with the respective client media receiver.
In the same field of endeavor, Yeung teaches further comprising: retraining, by the user interface, data contained in a two dimensional table that stores client media receiver identifiers for each client media receiver to determine the new device category for the respective client media receiver, and to change the display profile associated with the respective client media receiver (¶ 254).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively to file to modify the invention of Phillips in view Callway in further view of Yeung.  The advantage is optimized videos streaming.
claim 4, Phillips teaches the method of claim 3, further comprising: changing, by using data from the user interface during the setup phase of the set of client media receivers, a device type corresponding to each client media receiver of the set of client media receivers, to construct a display profile for the respective client media device (¶ 34).
As per claim 5, Phillips in view of Callway teaches the method of claim 4.
However, Phillips in view of Callway does not explicitly teach further comprising: transmitting unique client media receiver identifiers stored in a two- dimensional table to the streaming media server when initiating a multiclient streaming session.
In the same field of endeavor, Yeung teaches further comprising: transmitting unique client media receiver identifiers stored in a two- dimensional table to the streaming media server when initiating a multiclient streaming session (¶ 254).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively to file to modify the invention of Phillips in view Callway in further view of Yeung.  The advantage is optimized videos streaming.
As per claim 6, Phillips teaches the method of claim 5, further comprising: encoding a plurality of segments of a first and a second video streams corresponding to the respective client media receivers at variable bitrates regulated in accordance with the first and second allotted thresholds of transmission capacity of each client media receiver, respectively (¶ 33 and 34).
As per claim 7, Phillips discloses the method of claim 6, further comprising:

Regarding claim 10 arguments analogous to those presented for claim 3 are applicable for claim 10.
Regarding claim 11 arguments analogous to those presented for claim 4 are applicable for claim11.
Regarding claim 12 arguments analogous to those presented for claim 5 are applicable for claim 12.
Regarding claim 13 arguments analogous to those presented for claim 6 are applicable for claim 13.
Regarding claim 14 arguments analogous to those presented for claim 7 are applicable for claim 14.
As per claim 15, Phillips discloses the method of claim 14, further comprising: prior to engaging in the multiclient streaming session, during the setup phase, assigning bandwidth allotment thresholds to the client media receivers based on a total number of client media receivers engaged in the multiclient streaming session and profile data pertaining to the display devices; and modifying the variable bitrates at which the segments of the video streams are encoded during the multiclient streaming session, while limiting the variable bitrates in accordance with bandwidth allotment thresholds assigned to the client media receivers (¶ 33, 34, and 38). 
As per claim 16, Phillips discloses the method of claim 15 further comprising: adjusting, by the user interface, the bandwidth allotment thresholds in response to a 
As per claim 17, Phillips discloses the method of claim 16 further comprising, at the streaming media server: determining, by the user interface, whether the client media receivers are associated with display device types of a device type category, as selected from a plurality of device type categories; and when determining that client media receivers are associated with display device types of a device type category, assigning equivalent bandwidth allotment thresholds to the client media receivers (¶ 33 and 34).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487